Citation Nr: 1415622	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his pre-existing back disability was aggravated in service.  He asserts that he injured his back in service when he was pulled by his legs into a fox-hole/bunker to during a mortar attack.  He has reported that at the time he felt a sharp pain going from his hip up to his spinal cord on the left side.  At the October 2012 Travel Board hearing he testified that following the alleged injury he had problems bending, and walking any distance, and if he did anything physical he would have pain sensation "all the way up."  The Board notes that the Veteran is competent to report his recollection of experiencing back pain and feeling a sharp pain in his back during an incident during service.

The record shows that in his May 1969 pre-induction medical history report, the Veteran endorsed that he had recurrent back pain and had been treated for a bruised back muscle; the examiner at the time observed that this had been a mild lumbar sprain with no sequelae, and was not considered disabling.  The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis of a back disability, and his spine was normal on clinical evaluation on April 1971 service separation examination.  At the October 2012 Travel Board hearing, the Veteran testified that he initially sought postservice treatment for his back (by a chiropractor) about 10 years after service (in 1980, 1981).  April 2009 private treatment records show current complaints of low back pain.

The Veteran also testified that in 1995 or 1996 (while employed by Temple University-where he worked from 1989 to 2012) he was out on short-term disability for five or six months due to a work-related back injury and was awarded Workers' Compensation.  Records pertaining to the injury and award of Workers' Compensation are pertinent evidence that is outstanding, and must be secured.

The Veteran has reported his  postservice back treatment (by private chiropractors, Dr. Rochester and Dr. Sherlock and by his primary care physician Dr. Yudin began in about 1980/1981.  Records of treatment by these providers prior to April 2009 are not been associated with the Veteran's record, are likely to contain pertinent information, and must be secured.

Finally, the Veteran has not been afforded a VA examination in connection with this claim (as there is not documentation of a related disease or in jury in service).  Given the Veteran's account, if the development for treatment record produces evidence that a current back disability may (recognizing that this is a low threshold requirement) be related to service, and examination to ascertain the nature and likely etiology of the Veteran's current back disability would be necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a) where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluations or treatment  he has received for his back since his discharge from service  (specifically including Drs. Rochester, Sherlock and Yudin beginning in 1980/1981), and to provide the authorizations necessary for VA to obtain complete clinical records of all such private evaluations and treatment.  He should also provide authorizations for VA to secure the from the appropriate state agency and from Temple University (his employer) all records pertaining to his work-related injury in 1995 or 1996 and the related Workers' Compensation award (including a copy of the award and all medical records considered). 

The RO should secure for the record copies of complete clinical records (those not already in the record) of all evaluations/treatment from the identified providers (to specifically include all records pertaining to the work-related injury and Workers' Compensation award.  He should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

2.  When the development requested above is completed, and if the evidence suggests that a low back disability may (recognizing this is a low threshold requirement) be related to service, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each low back disability found.  If no back disability is found, please reconcile that conclusion with the private records that suggest otherwise.

(b) Please identify the likely etiology for each low back disability entity diagnosed (please indicate when, based on the factual evidence of record, each diagnosed entity was first manifested.  Indicate specifically whether it is at least as likely as not (a 50% or better probability) that the diagnosed entity was incurred in service (including as due to the type of injury the Veteran describes).  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The RO should review the record. ensure that all development sought is completed, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

